 Case 2:21-cv-02348-VAP-MAA Document 5 Filed 03/17/21 Page 1 of 4 Page ID #:60



1    Diana M. Torres (SBN 162284)
     diana.torres@kirkland.com
2    Allison W. Buchner (SBN 253102)
     allison.buchner@kirkland.com
3    KIRKLAND & ELLIS LLP
     2049 Century Park East, Suite 3700
4    Los Angeles, CA 90067
     Telephone: (310) 552 4200
5    Facsimile: (310) 552 5900
6    Attorneys for Plaintiff
     GOLO, LLC
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   GOLO, LLC,                      )       CASE NO. 2:21-CV-2348
                                     )
12                Plaintiff,         )
                                     )       NOTICE OF PENDENCY OF
13         v.                        )       OTHER ACTIONS OR
                                     )       PROCEEDINGS PURSUANT
14   GOLI NUTRITION INC., a Canadian )       TO LOCAL RULE 83-1.4.1-2
     Corporation; GOLI NUTRITION     )
15   INC., a Delaware Corporation;   )
     MICHAEL BITENSKY, an            )
16   individual; HEIDI REGENASS, an  )
     individual, and BETTER          )
17   NUTRITIONALS, LLC, a California )
     Corporation.                    )
18                                   )
                  Defendants.        )
19                                   )
20
21
22
23
24
25
26
27
28
 Case 2:21-cv-02348-VAP-MAA Document 5 Filed 03/17/21 Page 2 of 4 Page ID #:61



1          TO THE COURT AND ALL PARTIES OF RECORD:
2          PLEASE TAKE NOTICE that, pursuant to Local Rule 83-1.4.1-2, Plaintiff
3    GOLO, LLC (“GOLO”) hereby notifies the Court of the pendency of other related
4    actions or proceedings.
5          The following federal action has been filed in the United States District Court of
6    Delaware:
7          GOLO, LLC v. Goli Nutrition Inc., a Canadian Corporation and Goli Nutrition
8    Inc., a Delaware Corporation, 1:20-cv-00667-RGA.
9          On May 18, 2020, GOLO filed a complaint against Goli Nutrition Inc., a
10   Canadian Corporation, and Goli Nutrition Inc., a Delaware Corporation (collectively
11   “Goli”) in the District of Delaware (the “Delaware Action”). In the Delaware Action,
12   GOLO alleges trademark infringement and unfair competition based on Goli’s use of
13   the name “Goli,” which infringes GOLO’s rights in its GOLO mark.
14         Compared to the Delaware Action, the above-captioned action (the “California
15   Action”) involves additional parties, distinct causes of action, and separate subject
16   matter. In the California Action, GOLO alleges that Goli, along with Michael Bitensky
17   (Goli’s founder and CEO), Better Nutritionals, LLC (the manufacturer of Goli’s
18   products) and Heidi Regenass (a member of Goli’s nutritional advisory board who has
19   appeared in promotional spots for the company) engaged in false advertising and unfair
20   competition in connection with Goli’s dietary supplement products. Although both
21   GOLO and Goli are parties to the Delaware Action, as reflected above, GOLO has
22   identified three additional parties over which the Delaware Court may not have personal
23   jurisdiction and that are also responsible for the violations of law alleged in the
24   California Action.
25         Transfer of this proceeding to a different jurisdiction would inconvenience the
26   parties and witnesses and would be improper because Delaware is not a jurisdiction in
27   which this matter could have been brought given the personal jurisdiction issues noted
28   above.   Coordination between the actions would not necessarily avoid conflicts,


                                                1
 Case 2:21-cv-02348-VAP-MAA Document 5 Filed 03/17/21 Page 3 of 4 Page ID #:62




1    conserve resources or promote a just or efficient determination of the action pending
2    before this Court.
3          A list of parties and counsel in the Delaware action is below:
4                         Party                                    Counsel
5     Goli Nutrition Inc., a Canadian               Tamar Y. Duvdevani
      Corporation, and Goli Nutrition Inc., a       Kerry A. O’Neill
6     Delaware Corporation                          DLA PIPER LLP (US)
                                                    1251 Avenue of the Americas
7                                                   New York, NY 10020-1104
                                                    Telephone: (212) 335-4500
8                                                   Facsimile: (212) 335-4501
                                                    tamar.duvdevani@us.dlapiper.com
9                                                   kerry.oneill@us.dlapiper.com
10                                                  Safraz W. Ishmael
                                                    DLA PIPER LLP (US)
11                                                  33 Arch Street, 26th Floor
                                                    Boston, Massachusetts 02110-1447
12                                                  Telephone: (617) 406-6000
                                                    safraz.ishmael@us.dlapiper.com
13
                                                    Brian A. Biggs (DE Bar No. 5591)
14                                                  DLA PIPER LLP (US)
                                                    1201 North Market Street Suite 2100
15                                                  Wilmington, Delaware 19801
                                                    Telephone: (302) 468-5700
16                                                  Facsimile: (302) 394-2341
                                                    brian.biggs@us.dlapiper.com
17
      GOLO, LLC                                     Dale M. Cendali (admitted pro hac vice)
18                                                  Ari Lipsitz (admitted pro hac vice)
                                                    KIRKLAND & ELLIS LLP
19                                                  601 Lexington Avenue
                                                    New York, NY 10022
20                                                  Telephone: (212) 446-4800
                                                    Email: dale.cendali@kirkland.com
21
                                                    Diana M. Torres
22                                                  Allison W. Buchner
                                                    KIRKLAND & ELLIS LLP
23                                                  2049 Century Park East, Suite 3700
                                                    Los Angeles, CA 90067
24                                                  Telephone: (310) 552-4200
                                                    Email: diana.torres@kirkland.com
25
                                                    Chad S.C. Stover (No. 4919)
26                                                  BARNES & THORNBURG LLP
                                                    1000 N. West Street, Suite 1500
27                                                  Wilmington, DE 19801
                                                    Telephone: (302) 300-3474
28                                                  Email: cstover@btlaw.com

                                                2
 Case 2:21-cv-02348-VAP-MAA Document 5 Filed 03/17/21 Page 4 of 4 Page ID #:63




1
     DATED: March 17, 2021                 KIRKLAND & ELLIS LLP
2
3                                           /s/ Allison W. Buchner
4                                          Diana M. Torres (SBN 162284)
                                           diana.torres@kirkland.com
5                                          Allison W. Buchner (SBN 253102
                                           allison.buchner@kirkland.com
6                                          KIRKLAND & ELLIS LLP
                                           2049 Century Park East, Suite 3700
7                                          Los Angeles, CA 90067
                                           Telephone: (310) 552-4200
8                                          Facsimile: (310) 552-5900
9                                          Attorneys for Plaintiff
                                           GOLO, LLC
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           3
